364 S.W.3d 262 (2012)
Steven Anthony HICKS, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96863.
Missouri Court of Appeals, Eastern District, Division Three.
April 10, 2012.
Mark W. Lyons, St. Louis, MO, for Appellant.
Chris Koster, Attorney General, Jennifer A. Wideman, Asst. Attorney General, Jefferson City, MO, for Respondent.
Before ROBERT G. DOWD, JR., P.J., and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Steven Hicks ("Movant") appeals the denial of his Rule 24.035 motion for postconviction relief after an evidentiary hearing. Movant argues the motion court erred in denying his motion for postconviction *263 relief because his plea counsel was ineffective for failing to correct misstatements of fact that were material to the sentence imposed and the motion court erred in failing to grant an evidentiary reading on the issue of ineffective assistance of counsel when Movant's guilty plea was unknowing and involuntary.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).